Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 1 of 8




          Exhibit W
              Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 2 of 8




                                                                                                               LIVE TV




How exactly fetal tissue is used for medicine
By Carina Storrs and Special to CNN
Updated 10:38 AM EST, Fri December 8, 2017




                                                                                                                   BSIP/UIG/Getty Images

A human fetal lung at 14 weeks of gestation.




STORY HIGHLIGHTS

Fetal tissue has been used in biomedical research since the 1930s, including for the first polio vaccine



Cells from fetal tissue are still in use in vaccine manufacturing and stem cell and transplantation research
          Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 3 of 8




(CNN) — Fetal tissue has been used since the 1930s for vaccine development, and more
recently to help advance stem cell research and treatments for degenerative diseases such
as Parkinson’s disease. Researchers typically take tissue samples from a fetus that has been
aborted (under conditions permitted by law) and grow cells from the tissue in Petri dishes.

Many of the uses of fetal tissue – and much of the debate – are not new. “It’s just that the
          Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 4 of 8
Many of the uses of fetal tissue and much of the debate are not new. It s just that the
public is finding out about it,” said Insoo Hyun, associate professor of bioethics at Case
Western Reserve University.

In addition, the ways that fetal tissue are allowed to be obtained and used are not new either,
Hyun said. The U.S. Department of Health and Human Services released guidelines on the
topic in the 1990s.

                  RELATED ARTICLE
                  Justice Dept. investigating use of fetal tissue




The federal regulations state that women must decide to have an abortion before clinicians
can ask whether they would like to donate fetal tissue. One concern is that women would
have more pregnancies or abortions because they want to donate fetal tissue. In addition,
clinicians performing the abortions cannot receive payment from researchers who will
receive fetal materials, except for reimbursement for costs such as shipping.

Despite the long history of using fetal tissue in medicine and research, the practice could be
on the way out. Even though it has led to important medical advances in the last several
decades, “in the future, the need for fetal tissue will go down because of advances in stem
cell [technology] that will take over,” Hyun said.

One of the earliest advances with fetal tissue was to use fetal kidney cells to create the first
poliovirus vaccines, which are now estimated to save 550,000 lives worldwide every year.

                  RELATED VIDEO
                  Video puts Planned Parenthood on defense




In the early days of making the vaccine, researchers infected fetal kidney cells in Petri dishes
to produce a large amount of virus that they could then harvest, purify and use to vaccinate
people. (The virus evolves to become less deadly when it infects cells out of the body, and
thus could safely be given to people to prime their immune system for the real thing.)

Today manufacturers of the polio vaccine use other types of human cells, which weren’t
available in the mid-1900s. They also use monkey cells, which they originally avoided for fear
that making the vaccine in animal cells could put people at risk of diseases from other
species.

Many of our other common vaccines, such as chicken pox, rubella and shingles, have been
produced in tissue derived from fetuses particularly two electively terminated pregnancies
         Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 5 of 8
produced in tissue derived from fetuses, particularly two electively terminated pregnancies
from the 1960s. Advances in how researchers work with cells have allowed them to grow
fetal cells indefinitely in Petri dishes, thus not requiring samples from any newly aborted
fetuses.

                  RELATED ARTICLE
                  The surprising opponents and supporters at Kentucky's last abortion clinic




Advances in stem cell therapy, too, could help phase out the practice of collecting cells from
fetal tissue. Many researchers can now make stem cells by reprogramming skin cells from an
adult into a “blank check” stem cell state. These so-called induced pluripotent stem cells can
then go on to develop into neurons or any other cell in the body that researchers can grow in
labs and study to better understand diseases such as Alzheimer’s disease.

However, as Hyun explained, research on these stem cells is still in the early stages and
scientists need to make sure the neurons or whatever other type of cells they steer the stem
cells to become behave like the cells in the body they want them to emulate. So scientists
may still grow fetal neuron cells, for example, in a Petri dish alongside stem cell-derived
neuron cells as a reference point until they have more confidence in the stem cell technology,
said Hyun, who specifically studies the bioethics of stem cell research.




                             Want to stay updated on the latest
                             space and science news?
                             We’ve got you.

                               Email address                         Sign Me Up

                             By subscribing you agree to our privacy policy.


“The use of fetal tissue may also be supplanted in some cases by cells from umbilical cord
blood. Amy Hudson, associate professor of microbiology and molecular genetics at Medical
College of Wisconsin, has a grant from the National Institutes of Health to study how herpes
viruses cause disease. Because it would be unethical to infect people and study disease in
them, she and her colleagues plan to work with lab mice that have an altered immune system
that behaves like that of humans. To achieve that, the researchers could transplant into the
mice a small amount of liver tissue from fetuses: “a tiny number of cells that you can barely
see,” Hudson said.

                  RELATED ARTICLE
                Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 6 of 8
                         RELATED ARTICLE
                         Planned Parenthood: Fast facts and revealing numbers




Yet just the practical challenges of doing this work, and especially the fact that the fetal
tissue may not be available at the exact time they need them, are making Hudson and her
colleagues think instead about using stem cells from the umbilical cord, which could be
easier to obtain. However these cells do not appear to give mice as human-like an immune
system. “The fear is we spend time and money on experiments using a halfway-OK
[approach] and we get a result that isn’t interpretable,” Hudson said.

There are also a number of clinical research studies that are investigating whether
transplanting different types of fetal tissue into patients could help them recover from
diseases, similar to the practice of organ donation. One such study is testing fetal eye
(retinal) tissue as a possible treatment for retinitis pigmentosa, a disease that can lead to
blindness.

A lot of research in the last 10 years has also focused on using fetal neuronal cells for
Parkinson’s and another degenerative disease called Huntington’s. Although early research
on this approach for Parkinson’s patients was not encouraging, a small subset of patients do
appear to benefit from it.


FOLLOW CNN HEALTH ON FACEBOOK AND TWITTER

•   See the latest news and share your comments with CNN Health on Facebook and Twitter.




Nevertheless, clinical research on tissue transplantation as a disease treatment may
eventually be able to replace fetal tissue with stem cells, Hyun said. One of the Health and
Human Services requirements for using fetal tissue is that no other experimental settings,
such as other cell types or lab mice, would be appropriate.

When fetal tissue is used in research, it is often sent from the hospital or clinic that performs
the abortion to an affiliated research center, Hyun said. Another safeguard in the Health and
Human Services guidelines is that a clinical team that performs the abortion cannot know
that the fetus will be donated, to help ensure that they do not change how they perform the
abortion, or jeopardize the safety of the woman, Hyun said.

These guidelines have been solidified and become more widespread since the 1990s, Hyun
said, adding that, “I believe [all clinicians] are well aware of them now.”
          Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 7 of 8




Paid Links

Average Retirement income 2021

Best Car Insurance for Seniors

Vitamins for Good Memory

Mitsubishi Ductless Air Conditioning

Average Retirement Savings by Age




Search CNN...


                                       The Biden Presidency

                                             Facts First

                                          California Recall


                                       FOLLOW CNN POLITICS




                                                US
               Case 1:21-cv-01009-DNH-ML Document 16-23 Filed 09/22/21 Page 8 of 8
                                                             World

                                                            Politics

                                                           Business

                                                            Opinion

                                                            Health

                                                        Entertainment

                                                             Tech

                                                             Style

                                                             Travel

                                                            Sports

                                                            Videos

                                                             Audio

                                                           Coupons

                                                           Weather

                                                             More




                                                        FOLLOW CNN




Terms of Use    Privacy Policy   Do Not Sell My Personal Information   Accessibility & CC   About   Newsletters   Transcripts


                          © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
                                          CNN Sans ™ & © 2016 Cable News Network.
